DETAILED ACTION
Election/Restrictions
1.	This application is in condition for allowance except for the presence of claims 13-18.  Accordingly, claims 13-18 have been cancelled.

Allowable Subject Matter
2.	Claims 1, 6-12 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A touch display panel, comprising: a plurality of gate lines extending in a first direction; a plurality of data lines extending in a second direction intersecting the first direction; and a plurality of pixels at intersections of the gate lines and the data lines, each of the plurality of pixels comprising a respective pixel electrode and a respective common electrode opposite to the pixel electrode, the common electrodes being distributed in a plurality of touch regions that are arranged in an array and independent of each other, wherein each of the plurality of touch regions comprises at least one respective connecting line extending in the first direction and a respective touch signal line electrically connected to the at least one respective connecting line and extending in the second direction, wherein each of the at least one respective connecting line electrically connects together respective ones of the common electrodes, and wherein the connecting lines are in a first layer with the gate lines, and wherein the touch signal lines are in a second layer with the data lines, wherein each of the plurality of touch regions comprises a plurality of the connecting lines, wherein within each of the plurality of touch regions at least two directly adjacent ones of the common electrodes are formed together as an integral piece, wherein the connecting lines are equal in quantity to the touch signal lines, and wherein each of the connecting lines is electrically connected to a respective one of the touch signal lines” in combination with the other claimed limitations set forth in independent claim 1.

The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A method of driving a touch display panel, the touch display panel comprising a plurality of gate lines; a plurality of data lines intersecting the gate lines; and a plurality of pixels at intersections of the gate lines and the data lines, each of the pixels comprising a respective pixel electrode and a respective common electrode opposite to the respective pixel electrode, the common electrodes being distributed in a plurality of touch regions arranged in an array and independent of each other, each of the touch regions comprising at least one respective connecting line extending in a direction parallel to the gate lines and a respective touch signal line electrically connected to the at least one respective connecting line and extending in a direction parallel to the data lines, each of the at least one respective connecting line electrically connecting respective ones of the common electrodes together, the connecting lines being in a first layer with the gate lines, and the touch signal lines being in a second layer with the data lines, the method comprising: performing alternately a display period and a touch period, wherein in the display period, applying respective common voltages to the touch signal lines, and wherein in the touch period, sequentially applying respective touch driving signals to the touch signal lines and detecting the respective touch driving signals on the touch signal lines as respective touch sensing signals for respective ones of the touch regions” in combination with the other claimed limitations set forth in independent claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEN W BOGALE/Examiner, Art Unit 2628       

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628